Name: Commission Regulation (EEC) No 3508/86 of 18 November 1986 amending Regulation (EEC) No 645/86 fixing the initial quotas for 1986 which may be applied to trade in certain products in the wine sector between Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 86 Official Journal of the European Communities No L 324/9 COMMISSION REGULATION (EEC) No 3508/86 of 18 November 1986 amending Regulation (EEC) No 645/86 fixing the initial quotas for 1986 which may be applied to trade in certain products in the wine sector between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 13 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The following Article la is inserted into Regulation (EEC) No 645/86 : 'Article la The Spanish authorities and the Portuguese authorities shall notify the Commission of the measures which they have adopted for the purpose of implementing Article 1 . They shall forward to the Commission every six months the figures for the quantities which have been imported during the preceding six-month period.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 645/86 (2) fixed the initial quotas for 1986 which may be applied to trade in certain products in the wine sector between Spain and Portugal ; Whereas provision should be made for the Commission to be kept informed of the situation as regards trade between Spain and Portugal in the said products in the framework of the quotas fixed and of the measures adopted by the said Member States with respect to the application of the quotas ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12. 1985, p . 7. (2) OJ No L 60, 1 . 3 . 1986, p . 44.